COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:         Michael Francis Palma v. Harris County Appraisal Review
                             Board

Appellate case number:       01-17-00705-CV

Trial court case number:     2017-32712

Trial court:                 113th District Court of Harris County

       A clerk’s record was filed in this appeal on November 7, 2017. Appellant, Michael
Francis Palma, then filed in this Court a “Motion for Corrected Record,” which we
dismissed as moot. See TEX. R. APP. P. 34.5(c)(1) (allowing party to direct trial court
clerk to prepare and file supplemental clerk’s record).
       Palma, attached to his motion, a chart listing items allegedly missing from the
clerk’s record filed in this appeal. If a relevant item has been omitted from the clerk’s
record, any party or the appellate court may “direct the trial court clerk to prepare, certify,
and file in the appellate court a supplement containing the omitted item.” TEX. R. APP. P.
34.5(c)(1).
       Accordingly, the trial court clerk is directed to prepare and file, at no cost to
Palma, a supplemental clerk’s record containing the items listed in the chart that is
attached to this order. See TEX. R. APP. P. 34.5(c)(1), (3).
        The supplemental clerk’s record shall be filed no later than 14 days from the date
of this order.
       It is so ORDERED.

Judge’s signature: /s/ Russell Lloyd
                    Acting individually       Acting for the Court

Date: December 12, 2017